Case 1:18-cv-11924-FDS Document 26-1 Filed 12/17/18 Page 1of1

LT o8eg

YA2[D BYI JO BIYJO
TL0z Ainf s}jasnyoesse Jo WLNSIG

a NR eee eee aa elaine

 

‘(JUDLUNDOP YORI JOJ [BIS 0}
uoHOW ayeiedas & a]IJ 0} JUdUDIINbS dy} JOJ 1dd9xX9) SJUSWINIOP PI[BISs Sv

UOLYsey IB[IUNIS B UL JOA/IND Aq poypury aq |]IM asay] “Jaded uo pajly aq
[[eys sJUSWND.OpP puke suOHOW ajund xz ‘suoNeoidde pue suonow ajAvd x¥ q

‘y19]9 DY) O} POdAL[OP puke [vos JOpUN pol
SJUOWINDOP dy} 0} poyoRHe dq [[eYs J9p10 oy) Jo Adoo Jaded vy ‘[vas JopuN
SUIJIJ [EUOTJUDAUOD JOJ DOJO S.y19[9 DY} OF JUSWUNSOP 94} JSAT[IP Udy]
jeus Ajied Sully oy], ‘]Bas Japun yusWINIOp oY} JO SUI[I oy} SuIZuoyiNe
Japso uv oJ A[feotuosoaja [JIM ospnf pousisse oy} ‘poyuBss si UOIJOW JU} J]
‘QSIMIOYIO SIDPJO 1.1NOD dy} ssoyuN ‘popunodull 9q 0} 1YsNoOs [eLIayeW [eNjoe
du] JO UOISsIWIgns 0} JOlId uodN pans pue poy oq [Jeys JUsWIpUNodUI
JOJ UONOW SY] *(Sd1US JOYOOP paye[d1 dy) JO/PUR JUSLNIOP 9Y}) payeas
oq 0] SI JeYM JNoge sIJloeds oq J]eYys JUSWIPUNOdUT JOJ SUOTIO|Y “(BOS
JOPUN PdIIJ 9q 0} SI JJOS} [BAS 0} UOTJOW dy} SsojUN) [Bas JopuN JUSWUNSOp
v Fy Ol ‘TL Wy] O} Juensind ‘uojour ev aly Ayyeoruonsaya [yeys Ayied vy

 

‘JUDWINIOP YORI SdIJIUSpI A].1V9]9 JBY] JOUUBW B Ul PIZIUBSIO
pue pouweu oq [JBYs YOIYM ‘UOJ 47d Ul S}JUSWINDOP 9}eJedas sv S}IGIYXd
IO Me] JO WNnpueIOWsW SulAuRdWOsNR Aue PUP JUSLUNOOP UIPU 94} JO YSIP
yoRduI09 & YM WNOd oy) splAojd AjsnoouvsJOdus9jUod Osye [[BYs JO][Iy IY]
TEU] JO sjuswoinbos ay} SUIMOT[OJ ,.“JUBWUINIOG posBag,, B SB pojoqe|
Ayreayjo ‘payly A[JEUOUDAUOD dq [[BYS S}JUDUINDOP ISOU_], *SJUSWUNDOP Ps[vI¢g eB

‘Jaded uo AyUuO poyly oq [[BYS SJUSLINIOP SUIMO][OJ SUL |
suoydooxy] puv syuswosnboy suri perods a |

‘AOA/IWO
Aq poyeiouos si FAN yi [HUN 1INOD sy} YUM PalJ PaJapisuod jOU sIB sS}USWINSOG

‘QNp SI} YOIYM UO dJep dU} 0} JoLId sAep UO AEp dy} JO
oul} Aue ye payly oq ABW syudUINDOG “sWI] yey) Aq paya]dwWod aq JsNU SUIII} DIUOI}D9]9 OY}
‘uonendys 10 Japsio ynod Aq jas si oul|peop Aep Jo sw} s19ads eB UsYAA “ABP Jey) Pall
AJOUII] PSIOPISUOD 9q 0} JOpPJO Ul “SNP STH YOIYM UO Dep 94} UO ‘ouy (SsuUIABS JYsI]Aeq
JO) prepueis ulaIseq ‘Wid 00:9 01 Jold pojyajdwios oq isnwW sjusWINOOp JO suOIssIWsuRl) |
Nuoosa [ye “Bury soy Aep vB sinoy PZ aqQuileae Ajjelouss sl AOQA/IWO Yysnoyiy

 

 

‘soul|peap Sully Aue Joj;e OU Soop AT]BO1UOI}D9I9 S]UDWUNIOP Sul!

sauyprag =“
